     Case 4:18-cv-00120-JHM-HBB Document 20 Filed 04/01/19 Page 1 of 3 PageID #: 105




 1                                 UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
 2

 3
      ROBERT ANDERSON,                                )
 4                                                    ) Case No.: 4:18-cv-00120-JHM-HBB
                     Plaintiffs,                      )
 5                                                    )
             v.                                       ) Chief Judge Joseph H. McKinley, Jr
 6                                                    ) Magistrate Judge H. Brent Brennenstuhl
                                                      )
 7                                                    )
      CAPITAL ONE BANK (USA) N.A.,                    )
 8                                                    )
                     Defendant.                       )
 9                                                    )
                                                      )
10                                                    )

11

12                                      NOTICE OF SETTLEMENT
13           Plaintiff ROBERT ANDERSON notifies this Court that Plaintiff and Defendant CAPITAL
14
      ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
15
      process of completing the final settlement documents and filing the appropriate dismissal
16
      pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
17
      related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
18
                                    Respectfully submitted the 1st day of April 2019.
19

20
                                                            By: /s/ Alyson Dykes
                                                            Alyson Dykes
21                                                          The Law Offices of Jeffrey Lohman, P.C.
                                                            4740 Green River Road, Suite 310
22                                                          Corona, CA 92880
                                                            T: (657) 500-4317
23                                                          F: (657) 227-0270
                                                            E: AlysonD@jolohman.com
24

25
                                                      -1-


                                         NOTICE OF SETTLEMENT
     Case 4:18-cv-00120-JHM-HBB Document 20 Filed 04/01/19 Page 2 of 3 PageID #: 106




                                                        Attorney for Plaintiff, ROBERT
 1                                                      ANDERSON
 2                                   CERTIFICATE OF SERVICE

 3           I certify that on April 1, 2019 I filed Plaintiff ROBERT ANDERSON’s Notice of

 4    Settlement using the CM/ECF system, which will provide notice to the following:
 5

 6
      Daniel JT McKenna
 7    1735 Market Street, 51st Floor
      Philadelphia, PA 19103
 8    T: (215) 864-8321
      F: (215) 864-8999
 9    E: Mckennad@ballardspahr.com
      ATTORNEY TO BE NOTICED
10
      Ross T. Silverberg
11    1735 Market Street, 51st Floor
      Philadelphia, PA 19103
12
      T: (215) 864-8237
13    F: (215) 864-8999
      E: Silverbergr@ballardspahr.com
14    ATTORNEY TO BE NOTICED

15    Jenny N. Perkins
      1735 Market Street, 51st Floor
16    Philadelphia, PA 19103
      T: (215) 864-8378
17    F: (215) 864-8999
      E: Perkinsj@ballardspahr.com
18
      ATTORNEY TO BE NOTICED
19
      Maria A. Gall
20    Ballard Spahr LLP - Las Vegas
      1980 Festival Plaza Dr., Suite 900
21    Las Vegas, NV 89135
      702-471-7000
22    Fax: 702-471-7070
      Email: gallm@ballardspahr.com
23    LEAD ATTORNEY
      ATTORNEY TO BE NOTICED
24

25
                                                  -2-


                                        NOTICE OF SETTLEMENT
     Case 4:18-cv-00120-JHM-HBB Document 20 Filed 04/01/19 Page 3 of 3 PageID #: 107




 1

 2
                                                By: /s/ Alyson Dykes
 3
                                                Alyson Dykes
                                                The Law Offices of Jeffrey Lohman, P.C.
 4
                                                4740 Green River Road, Suite 310
                                                Corona, CA 92880
 5
                                                T: (657) 500-4317
                                                F: (657) 227-0270
 6
                                                E: AlysonD@jolohman.com
 7                                              Attorney for Plaintiff, ROBERT
                                                ANDERSON
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                          -3-


                                 NOTICE OF SETTLEMENT
